                                          Case 4:18-cv-06961-YGR Document 12 Filed 01/03/19 Page 1 of 1




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         CHAUNCEY GEORGE,
                                   4                                                         Case No. 18-cv-06961-YGR
                                                        Plaintiff,
                                   5
                                                 v.                                          CLERK'S NOTICE SETTING CASE
                                   6                                                         MANAGEMENT CONFERENCE
                                         ON-SITE, et al.,
                                   7
                                                        Defendants.
                                   8

                                   9

                                  10          TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

                                  11                  YOU ARE HEREBY NOTIFIED THAT, pursuant to Fed. R. Civ. P. 16(b) and

                                  12   Civil L. R. 16-10, a Case Management Conference shall be held in this case on Monday, February
Northern District of California
 United States District Court




                                  13   25, 2019, at 2:00 p.m., at the United States District Court for the Northern District of California,

                                  14   Ronald V. Dellums Federal Building, Oakland in Courtroom 1, 4th Floor.

                                  15                  The parties shall file a joint case management conference statement seven days in

                                  16   advance of the case management conference date. The statement must include all elements

                                  17   requested in the “Standing Order for All Judges of the Northern District of California – Contents

                                  18   of Joint Case Management Statement.”

                                  19          As set forth in the Court’s Standing Order in Civil Cases, these conferences are intended to

                                  20   be substantive and productive. Accordingly, each party shall be represented at the Case

                                  21   Management Conference by counsel with authority to enter into stipulations and make admissions

                                  22   pursuant to Fed. R. Civ. P. 16(a) and (c), as well as fully prepared to address all of the matters

                                  23   referred to in the CAND CMC Order and Civil L.R. 16-10(b). Failure to do so shall be considered

                                  24   grounds for sanctions.

                                  25   Oakland, California
                                       Date: January 3, 2019
                                  26

                                  27
                                                                                                 Frances Stone
                                  28                                                             Clerk to Judge Yvonne Gonzalez Rogers
